411 F.2d 811
Joseph SCHEER, Appellant,v.Wayne K. PATTERSON, Warden, Colorado State Penitentiary, Appellee.
No. 9989.
United States Court of Appeals Tenth Circuit.
May 26, 1969.

Michael P. Isbell, Denver, Colo., for appellant.
Michael T. Haley, Asst. Atty. Gen. (Duke W. Dunbar, Atty. Gen., and John P. Moore, Deputy Atty. Gen., Denver, Colo., on the brief), for appellee.
Before MURRAH, Chief Judge, and LEWIS and HOLLOWAY, Circuit Judges.
PER CURIAM.


1
Petitioner, a state prisoner, alleged by application for writ of habeas corpus that he was incarcerated as the result of a forced and coerced plea of guilty to murder. The district court summarily denied and dismissed the petition, noting that such issue had been presented to the Colorado Supreme Court and had been decided adversely to the claims of petitioner. Stilley v. People, 160 Colo. 329, 417 P.2d 494. The opinion of the Colorado court and petitioner's application for a writ constitute the entire record in this case and thus present the identical issue and error considered in Maes v. Patterson, 10 Cir., 401 F.2d 200.


2
The judgment of the district court is vacated and the case remanded for further consideration in view of Maes. Cf. Maxwell v. Turner, 10 Cir., 411 F.2d 805, and related cases this day decided.